Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response filed 09/06/2022 have been received and entered. Applicant has not amended the original claims.
Applicant’s arguments, see Applicant Arguments pages 1-5, with respect to the rejection(s) of the independent claims 1, 13, and 17 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Sirotkin et al.  (US 10257753), hereinafter Sirotkin and Hampel et al. (US 20180041930), hereinafter Hampel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sirotkin et al.  (US 10257753), hereinafter Sirotkin in view of Narasimhan et al., US 20130305332), hereinafter Narasimhan in view of Hampel et al. (US 20180041930), hereinafter Hampel.
	 Regarding Claim 1, Sirotkin teaches
	A method comprising: instructing a user equipment (UE) to report detection of a wireless local area access network while the UE is connected to a wireless wide area access network (Col. 2 lines 7-12, FIG. 1 illustrates a block diagram illustrating an example radio access network (RAN) [i.e. wide area access network] anchored wireless wireless local area network (WLAN) [i.e. local area access network] wireless communications network environment for a UE or eNB according to various aspects. Col.3, lines 40-50, In consideration of the above described deficiencies, various embodiments or aspects disclosed provide for WLAN mobility (WLAN roaming/WLAN access point (AP) change) in a heterogeneous network environment of different radio access technologies (RATs) between a UE and different WLAN Access Points (APs) as part of LTE/WLAN Aggregation protocols. The network configuration can enable WLAN mobility based on a hybrid of eNB/UE control, in which the UE first initiates WLAN mobility [i.e. detecting WLANS] in some cases, and in other cases a serving eNB initiates WLAN mobility);
	based, at least in part, on obtaining a notification via a wireless wide area access network access node indicating UE detection of the wireless local area access network, identifying one or more wireless local area access network access nodes that neighbor the wireless wide area access network access node (Col. 6, lines 25-37, In an embodiment, the UE 110, for example, can independently control or initiate a WLAN mobility operation 202 based on its own measurements or status reports. The UE 110 can initiate an interface connection switching process from a first WLAN AP 180 to another WLAN AP (e.g., WLAN AP 182) within the same WLAN mobility set 193 independently of communications with the eNB 120 during the switching. For example, the UE 110 can perform or control the WLAN mobility operation 202 from a first WLAN AP 180 to a second WLAN AP 182 based on the UE's own measurements 208 or determinations without facilitating any further communication to the eNB 120, the collocated device 199, the WT 186 or other network device);
	communicating a portion of the fast transition key material for the UE to the one or more wireless local area access network access nodes that neighbor the wireless wide area access network access node to facilitate authenticating the UE to connect to the wireless local area access network (Col. 7, lines 8-26, The eNB 120 can activate LWA aggregation by forwarding or moving one or more LWA bearers (or WT data 204) to another WT or group of WLAN APs (via the WT 186 or other WT) to enable LWA aggregation protocol processes without additional bearers or hand shaking for inter/intra WLAN mobility operations. The eNB 120 can also communicate configuration data or WLAN AP data 204 to the WT 186 (or another WT). The data 204 (e.g., a list or data related to one or more WLAN APs) can then enable the WT 186 to configure one or more WLAN APs, such as from a list of WLAN APs and other data that is received from the eNB 120. The data 204 from the eNB 120, for example, can include one or more WLAN AP IDs to a WT 186, one or more priorities with respect to the UE 110 (or UE preferences) for best case potential WLAN AP candidates for connection, or one or more WLAN AP authentication/security key(s), which can be shared as one key to the WLAN APs for integration with the target WT and the eNB, for example).
	Sirotkin does not explicitly teach obtaining a root security key for the UE.
	In the same field of endeavor Narasimhan teaches
	obtaining a root security key for the UE (Para [0027] Once the disclosed network device gets possession of the first level security key corresponding to the security association between the wireless client and the second network device in the second network, it will derive a second level security key based at least in part on the first level security key. In some embodiments, the disclosed network device will store the second level security key corresponding to the security association between the disclosed network device and the wireless client within a third network device present in the first network);
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Sirotkin to incorporate the teachings of Narasimhan so that the method of Sirotkin includes obtaining a root security key for the UE; generating fast transition key material for the UE based on the root security key. One would have been motivated to make such combination so that the network device transmits the first level security key holder identifier to the second network device and requests for corresponding first level security key. The network device then derives a second level security key and transmits a second level security key identifier the second level key holder (Narasimhan, [Abstract]).
	The combination of Sirotkin, and Narasimhan and Hempeldoes not explicitly teach generating fast transition key material for the UE based on the root security key.
	In the same field of endeavor Hampel teaches
	generating fast transition key material for the UE based on the root security key (Para [0005] “Communications with the LAN may then be secured based at least in part on the security key”.  Para [0010] According to at least one implementation, a method for wireless communication at a source AN of a LAN includes: receiving from a wireless device, over a first connection, a set of fast transition (FT) parameters pertaining to authentication; caching the set of FT parameters for forwarding during handover; transmitting the set of FT parameters to a target AN of the LAN during handover; receiving, from the target AN, a set of security parameters associated with secure communication between the wireless device and the target AN, the set of security parameters based at least in part on the set of FT parameters; and transmitting to the wireless device, over the first connection, a command to perform a handover to the target AN, the command including the set of security parameters).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the combination of Sirotkin, and Narasimhan to incorporate the teachings of Hampel so that the method of the combination of Sirotkin, and Narasimhan and Hempel includes generating fast transition key material for the UE based on the root security key. One would have been motivated to make such combination in order to provide one-way authentication to the operator network for obtaining a limited connectivity to reduce DoS attacks on the operator network (Hampel, [Abstract]).
	Regarding Claim 2, the combination of Sirotkin, and Narasimhan and Hempel teaches all the limitations of claim 1 above,
	wherein the root security key for the UE is a Master Session Key (MSK) generated via an Extensible Authentication Protocol (EAP) exchange with the UE based on connection of the UE to the wireless wide area access network in which the MSK is utilized to facilitate authenticating the UE to connect to the wireless local area access network (Narasimhan, Para [0083] Upon successful association between client 310 and access point 320, the supplicant's first level key holder (e.g., S0KH) on client 310 and the authenticator's first level key holder (e.g., R0KH) on access point 320 or a network controller coupled to access point 320 will proceed to perform an authentication procedure 338 involving multiple communication exchanges in accordance with, e.g., IEEE 802.1X EAP authentication. … If a key hierarchy already exists for client 320, the authenticator's first level key holder (R0KH) will delete existing first level and second level security keys, and re-calculate a new first level security key and a second level security key for client 310 using the received MSK. However, if PSK is used, the IEEE 802.1X EAP authentication procedure can be bypassed).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 3, the combination of Sirotkin, and Narasimhan and Hempel teaches all the limitations of claim 1 and claim 2 above,
	wherein the EAP exchange includes communicating a Service Set Identifier (SSID) for the wireless local area access network to the UE via the wireless wide area access network (Narasimhan, Para [0043] "Moreover, the functions of IEEE 802.1X authenticator are distributed among the first level security key holder 220 (e.g., ROKH for authenticator) and the second level security key holders 240 (e.g., R1KH for authenticator) in each network that is associated with a unique BSSID”. Para [0047] Moreover, besides the aforementioned basis for security key derivation, first level security key 225 (e.g., PMK-R0) can also be derived from one or more of the following information: [0048] Service set identifier (SSID)).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 4, the combination of Sirotkin, and Narasimhan and Hempel teaches all the limitations of claim 1, claim 2 and claim 3 above,
	wherein the notification obtained is a measurement report obtained from the UE indicating a Received Signal Strength Indication (RSSI) above a threshold value for at least one wireless local area access network node belonging to the SSID (Para [0086] … While connected with the LAN 440-a, the wireless device 115-c may perform measurements of signals received from the source AN 405-a and one or more target ANs 405 (e.g., target AN 405-b), and forward the measurements to the LAN 440-a (e.g., to the source AN 405-a, to the target AN 405-b, to the authentication server 410-a, and/or to the LAN DS 446-a). Para [0170] At 1615, the wireless device 115-1 may use the measurement configuration received at 1605 to measure communications received from the target AN 405-n. For example, the wireless device 115-1 may measure the signal strength of communications received from the target AN 405-n).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 5, the combination of Sirotkin, and Narasimhan and Hempel teaches all the limitations of claim 1 above,
	wherein the portion of the fast transition key material is communicated to the one or more wireless local area access network access nodes before the UE is connected to the wireless local area access network (Hampel, Para [0080] “Aspects of a cellular RAT may be employed to connect the wireless device 115-b to the LAN 440 via the AN 405”.  Para [0097] “On the cellular link, between the wireless device 115-g and AN 405-g, the EAP exchange may be encapsulated in RRC (e.g., using a Signaling Radio Bearer (SRB))”.  Para [0184] … These FT parameters may be used by devices of the LAN 440-f (e.g., the source AN 405-m, the target AN 405-n, and the central keying node 805-b) to facilitate smoother handover between ANs 405, and perform handover operations that are transparent to the wireless device 115-1).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 6, the combination of Sirotkin, and Narasimhan and Hempel teaches all the limitations of claim 1 above,
	The method of Claim 1, further comprising: obtaining an indication that the UE supports a multiple access fast authentication capability based on connection of the UE to the wireless wide area access network (Hampel, Para [0067] …Such an implementation may also allow the simultaneous operation of multiple RATs (e.g., a cellular RAT and a Wi-Fi RAT) for accessing the same LAN.); and
	generating the root security key for the UE based on obtaining the indication that the UE supports the multiple access fast authentication capability (Hampel, Para [0158] …From the MSK, each of the wireless device 115-k and the authentication server 410-g may derive a PMKR0 at 1545 or 1550. … Para [0175] … a PMKR0Name derived from the PMKR0 (as defined, e.g., by IEEE 802.11r), a Nonce-UE (and eventually, a Nonce-UE-ID), capability information of the wireless device 115-1 (e.g., a cipher suite supported by the wireless device 115-1), or a combination thereof).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 7, the combination of Sirotkin, and Narasimhan and Hempel teaches all the limitations of claim 1 and claim 6 above,
	wherein the indication is obtained from the UE during connection of the UE to the wireless wide area access network (Hampel, Para [0098] “On the cellular link, between the wireless device 115-h and AN 405-h, the EAP exchange may ride on top of the data plane using a Data Radio Bearer (DRB). Between the AN 405-h and the authentication server 410-d, the protocol stack is not specified”. Para [0166] In the message flow 1600, the messages transmitted between the wireless device 115-1 and the source AN 405-m, or between the wireless device 115-1 and the target AN 405-n, may be transmitted over a connection based at least in part on (e.g., implementing aspects of) a cellular RAT (e.g., a LTE/LTE-A RAT).  Para [0167] At 1605, the wireless device 115-1 may be connected to the source AN 405-m (e.g., via a first connection, which may be established, … the RRC Connection Reconfiguration message may provide the wireless device 115-1 with a measurement configuration. …).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 8, the combination of Sirotkin, and Narasimhan and Hempel teaches all the limitations of claim 1 above,
	The method of Claim 1, further comprising: providing, by the wireless local area access network, an indication to the UE that the wireless local area access network supports a multiple access fast authentication capability (Hampel, Para [0067] …Such an implementation may also allow the simultaneous operation of multiple RATs (e.g., a cellular RAT and a Wi-Fi RAT) for accessing the same LAN).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 9, the combination of Sirotkin, and Narasimhan and Hempel teaches all the limitations of claim 1 and claim 8 above,
	wherein the indication is provided via at least one of a broadcast by at least one wireless local area access network access node and a probe response transmitted by at least one wireless local area access network access node (Hampel, Para [0103] At 1305, the AN 405-i may broadcast system information (e.g., transmit a System Information Block (SIB)). The system information may include parameters for configuring an interface (e.g., a cellular interface or LTE/LTE-A interface) to communicate with the AN 405-i.).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 10, the combination of Sirotkin, and Narasimhan and Hempel teaches all the limitations of claim 1 above,
	wherein the identifying is performed based on a neighbor relationship map indicating the one or more wireless local area access network access nodes that neighbor the wireless wide area access network access node (Narasimhan, Para [0039] During operations, wireless stations, such as wireless stations 140a, 140b, 140c, etc., are associated with their corresponding access points 130a, 130b, 130c, etc. Each wireless station may roam to associate with another access point in the roaming domain. …Thus, the new access point that the wireless station will be associated with may be located within the same roaming domain or within a different roaming domain from the roaming domain corresponding to the access point that the wireless station is currently associated with).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 11, the combination of Sirotkin, and Narasimhan and Hempel teaches all the limitations of claim 1 above,
	wherein the identifying is further based on one or more of: at least one of one or more association and handover events for the UE; application traffic for the UE; and a location of the UE (Narasimhan, Para [0010] Conventionally, Layer 3 roaming capabilities are resolved using the "Mobile IP" protocol, which is described in Internet Engineering Task Force (IETF) RFC 2002. The Mobile IP protocol allows location-independent routing of IP datagrams on the Internet. Each mobile client is identified by its home agent (HA) regardless of its current location in the Internet. While away from its home sub-network on a foreign sub-network, a mobile client is associated with a care-of address, which identifies the mobile client's current location. …).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 12, the combination of Sirotkin, and Narasimhan and Hempel teaches all the limitations of claim 1 above,
	wherein the portion of the fast transition key material is a Pairwise Master Key R1 (PMK-R1) (Narasimhan, Para [0042] … In the exemplary three-level security key management scheme depicted in FIG. 2, the fast BSS transition key holder architecture includes at least the first level pairwise master keys (PMK-R0), the second level pairwise master keys (PMK-R1), and the derived security keys (pairwise transient key, PTK).).
	The motivation/rationale to combine the references is similar to claim 1 above.
Regarding Claims 13,
Claims 13 is rejected for similar reasons as in claim 1. 
	In addition, Sirotkin teaches
	One or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform operations (Col. 21, lines 54-61, Examples can include subject matter such as a method, means for performing acts or blocks of the method, at least one machine-readable medium including instructions that, when performed by a machine cause the machine to perform acts of the method or of an apparatus or system for concurrent communication using multiple communication technologies according to embodiments and examples described herein).
Regarding Claims 14 and 18,
Claims 14 and 18 are rejected for similar reasons as in claim 2.
Regarding Claims 15 and 19,
Claims 15 and 19 are rejected for similar reasons as in claim 3.
Regarding Claims 16 and 20,
Claims 16 and 20 are rejected for similar reasons as in claim 4.
Regarding Claims 17,
Claims 17 is rejected for similar reasons as in claim 1. 
	In addition, Sirotkin teaches
	A system comprising: at least one memory element for storing data; and at least one processor for executing instructions associated with the data, wherein executing the instructions causes the system to perform operations (Col. 10, lines 65-67, Col. 11, lines 1-2, Processor 616 can be coupled (e.g., through a memory bus), to memory 624 in order to store and retrieve information used to operate and/or confer functionality to the components, platform, and interface that reside within access equipment and/or software).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Desai et al. (US 20200162889); Nguyen et al. (US 20060256763); and CHO et al. (US 20160066234).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436